NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 16 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    18-30010

                Plaintiff-Appellee,             D.C. No.
                                                1:16-cr-00067-BLW-1
 v.

SERGIO CHAVEZ-MACIAS, AKA Sergio                MEMORANDUM*
Armando Chavez-Macias,

                Defendant-Appellant.

                   Appeal from the United States District Court
                             for the District of Idaho
                   B. Lynn Winmill, District Judge, Presiding

                             Submitted May 14, 2019**
                               Seattle, Washington

Before: O'SCANNLAIN and FRIEDLAND, Circuit Judges, and EZRA,*** District
Judge.

      Sergio Chavez-Macias appeals his conviction following a jury trial for



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable David A. Ezra, United States District Judge for the
District of Hawaii, sitting by designation.
conspiracy to distribute methamphetamine, see 21 U.S.C. §§ 841(a)(1),

841(b)(1)(A), 846, and the district court’s denial of his motion for acquittal, see

Fed. R. Crim. P. 29.

      Reviewed de novo and construed in the light most favorable to the

prosecution, the evidence presented at trial was sufficient for a rational jury to find

every element of the conspiracy charge beyond a reasonable doubt. See United

States v. Niebla-Torres, 847 F.3d 1049, 1054 (9th Cir. 2017); United States v.

Wiggan, 700 F.3d 1204, 1210 (9th Cir. 2012). The jury could have concluded

beyond a reasonable doubt, based on the testimony of David Wales and other

witnesses, that Chavez-Macias agreed with some combination of Wales, co-

defendant Sergio Chavez-Verduzco, and others to sell methamphetamine. Indeed,

Wales testified that Chavez-Macias did exactly that. “It is well established that the

uncorroborated testimony of a single witness may be sufficient to sustain a

conviction,” United States v. Katakis, 800 F.3d 1017, 1028 (9th Cir. 2015)

(quoting United States v. Dodge, 538 F.2d 770, 783 (8th Cir. 1976)), and we do not

review a jury’s credibility determinations on appeal, United States v. Endicott, 803
F.2d 506, 515 (9th Cir. 1986). The Government’s additional evidence of text

messages that its expert testified referred to drug transactions provided further

evidence to support the verdict.

      AFFIRMED.


                                           2